DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed June 11, 2019 and June 12, 2019 are acknowledged. 

Drawings
The drawings are objected to because words and symbols are not readable because of the type resolution and/or background . For example, Figs. 1A, 2, 4B, 7-11, 15, 16 and 21 contain words and/or symbols having a resolution of dots which causes the nomenclature to be unreadable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to Claims 1-18, the terms "associated with",  "inferring", "inference" are indefinite because the metes and bounds of the limitation are uncertain. For example, what is the metes and bounds of being associated with another object? Still further, Claim 14, the term "estimated behavior" is indefinite because the metes and bounds of the term is uncertain. In regards to Claims 2, 3 and 18, each claims a range of pressures, but in each instance only one pressure is given such that a range is not disclosed which makes the claim indefinite for failing to particularly point out and distinctly claim the invention.  In regards to Claims 19 and 20, "the pressure sensor" lacks antecedent basis because the claim only has written description support for "a first sensor" .  Clarification and/or correction is respectfully requested. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
 nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8, 9, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Cang-Yi, et al. "Continuous blood pressure measurement system based on low cuff pressure approach." SICE Annual Conference 2007. IEEE, 2007 (Ding) in view of US 20130060152 to Baron (Baron) and US20170119263 to Hill (Hill) and van Popele, Nicole M., et al. "Arterial stiffness as underlying mechanism of disagreement between an oscillometric blood pressure monitor and a sphygmomanometer." Hypertension 36.4 (2000): 484-488 (van Popele) . 

In regards to Claim 1, 19 and 20, Ding teaches a system, comprising: a band; a pressure actuator to apply external pressure through the band to a part of a human body; circuitry to control the pressure actuator to apply the external pressure changing only in a pressure range less than 80 mmHg in a measurement mode; and a pressure sensor to sense, from the band, a waveform signal responsive to an application of the external pressure by the pressure actuator in the measurement mode, wherein the waveform signal is indicative of a pressure response of arterial pressure (see entire document, for example Fig. 3); a pulse wave velocity (PWV) sensor to sense one or more signals associated with PWV; the circuitry further including a memory and one or more processors, the memory having instructions stored thereon that, in response to execution by the one or more processors, cause the one or more processors to perform operations (see entire document, for example Fig. 3), but does not explicitly teach a pulse wave velocity (PWV) sensor to sense one or more signals associated with PWV; and calculating blood pressure value based on the waveform signal from the pressure sensor and the signal(s) associated with PWV, or transmitting the waveform signal and the signal(s) associated with PWV, or information derived therefrom, to a remote processor for remote calculation of the blood pressure value based on the waveform signal from the pressure sensor and the signal(s) associated with PWV. 
	More particularly, Ding teaches low cuff pressure to obtain a blood pressure measurement in Mode 2 and uses oscillometry to measure the reference blood pressure parameters in Mode 1 to be used in Mode 2. Ding does not disclose the pressure measurement of Mode 1.  Therefore, Ding teaches and calculating blood pressure value based on the waveform signal from the pressure sensor and the signal(s) associated with oscillometry.  

Hill teaches a pulse wave velocity (PWV) sensor to sense one or more signals associated with PWV and calculating blood pressure value based on the signal(s) associated with PWV. 

It would be obvious to one of ordinary skill in the art at the time the invention was filed to modify Ding by substituting the oscillometry method used in Mode 1 with a pulse wave velocity (PWV) sensor to sense one or more signals associated with PWV and calculating blood pressure value based on the signal(s) associated with PWV taught by Hill as substituting one known method to obtain blood pressure measurement for another method to obtain blood pressure measurement which would result in calculating blood pressure value based on the waveform signal from the pressure sensor and the signal(s) associated with PWV. In addition, one of ordinary skill in the art would be further motivated to make such substitution in order to measure arterial stiffness as complimentary to blood pressure measurements (see van Popele).   

In regards to Claims 2, 3 and 18, Ding teaches the pressure range is less than 50 mmHg (Claim 2) and the pressure range is at least 20 mmHg (Claim 3)  and pressure range less than 80 mmHg (Claim 18) (see entire document, for example  page 781, 50mmHg, 40mmHg).

In regards to Claim 4, Hill teaches to control the pressure actuator to apply a second external pressure in a second pressure range in a second measurement mode, wherein the second pressure range includes a maximum pressure that is greater than a maximum pressure of the first pressure range (see entire document, for example 0036 "In one aspect, the BP measurement device 109 collects BP measurements when connected to a pressure cuff 108.").

In regards to Claim 5, Hill teaches locally calculating an additional blood pressure value based on the additional signal(s) associated with PWV (see entire document, for example Fig. 1 and para. 0022 and 0024-0026, 0084, 0087 and 0088). 

In regards to Claims  6, Ding teaches the waveform signal comprises a first waveform signal, and wherein the operations further comprise: locally inferring a second waveform signal using the additional signal(s) associated with PWV, wherein the local calculation of the additional blood pressure value is based on the additional signal(s) associated with PWV and the second waveform signal, or transmitting the additional signal(s) associated with PWV to the remote processor for remote inference of the second waveform signal using the additional signal(s) associated with PWV, wherein the remote calculation of the additional blood pressure value is based on the additional signal(s) associated with PWV and the second waveform signal (see entire document, for example Fig. 2, "the blood pressure measurement method combines Oscillometry and vessel buckling. The measurement method flow chart is shown in Figure 2. At the beginning, Mode 1, Oscillometry, measure the reference blood pressure parameters. In the Mode 2, a constant low cuff pressure is applied on the artery to detect pulse waveform. Applying pulse into eq. (3)(4), we could conclude the systolic and diastolic pressure. To ensure the accuracy of reference blood pressure parameter, we need to update reference parameter. If the mean arterial pressure under Mode 2 is larger than that under Mode 1, the system will stop Mode 2 measurement. Then, the measurement process enters Mode 1 again to obtain the updated blood pressure parameters.").

In regards to Claims 8 and 9, Hill teaches a first photoplethysmography sensor (PPG) and at least one of: a electrocardiograph sensor (ECG), or a second PPG (Claim 8) and the PWV sensor comprises the first PPG, the second PPG, and the ECG (Claim 9) (see entire document, for example Fig. 1).

In regards to Claim 11, Hill teaches herein the operations further comprise recording the blood pressure value in a local storage or transmitting the blood pressure value over an electronic network for remote storage (see entire document, for example Fig. 7 and para. 0036 " The memory 112 also comprises a personal PWV-BP transform file 118." and para. 0037, 0038, 0042 and 0043).

In regards to Claim 12, Hill teaches the operations further comprise recording a time value indicative of measurement time for the blood pressure value in a local storage or transmitting the time value over an electronic network for remote storage (see entire document, for example para. 0044, 0046, 0058 and 0061).

Claim(s) 7, 10, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Cang-Yi, et al. "Continuous blood pressure measurement system based on low cuff pressure approach." SICE Annual Conference 2007. IEEE, 2007 (Ding) in view of US 20130060152 to Baron (Baron) and US20170119263 to Hill (Hill) and van Popele, Nicole M., et al. "Arterial stiffness as underlying mechanism of disagreement between an oscillometric blood pressure monitor and a sphygmomanometer." Hypertension 36.4 (2000): 484-488 (van Popele) as applied to Claim(s) 1-6, 8, 9, 11, 12 and 18-20 above, in further view of  US20100298661 to McCombie et al. (McCombie). 

In regards to Claim 7, Ding modified teaches the essential feature of the claimed invention, except for a motion sensor to detect a motion of the band; wherein the second measurement mode is activated in response to motion less than the threshold.  

McCombie teaches a blood pressure apparatus and method which has a motion sensor to detect a motion of the band; wherein the second measurement mode is activated in response to motion less than the threshold for the purpose of blood pressure measurement during movement because movement can corrupt the signal and/or cause an increase in heart rate/blood pressure measurement (see entire document, for example para. 0068 and 0073).  

It would be obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ding modified by having a motion sensor to detect a motion of the band; wherein the second measurement mode is activated in response to motion less than the threshold taught by McCombie for the predictable purpose of blood pressure measurement during movement because movement can corrupt the signal and/or cause an increase in heart rate/blood pressure measurement. 

In regards to Claim 10, McCombie teaches the operations further comprise entering the operational state based on information collected from a motion sensor or existing knowledge of user subjects (see entire document, for example para. 0011 "threshold values that are either preset or determined in real time"; 0016, 0017 "the first processing component determines the motion parameter by comparing a parameter determined from the motion waveform (e.g., from a time or frequency-dependent parameter of the waveform) to a pre-determined ROC threshold value associated with a pre-determined ROC curve").  

In regards to Claims 13 and 14, McCombie teaches recording, in a local storage, the additional blood pressure value and a value indicative of motion measured at measurement time for the additional blood pressure value (Claim 13) and the value indicative of the motion measured at the measurement time for the additional blood pressure value comprises raw information from a motion sensor or information derived from the raw information from the motion sensor; or the value indicative of the motion measured at the measurement time for the additional blood pressure value is indicative of magnitude of movement or estimated behavior of the user (Claim 14) (see entire document, for example para. 0100).  For further clarification, Hill teaches the storage of blood pressure values (see entire document, for example para. 0043 and Claim 11.  It would be obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ding modified by combining Hill and McCombie to store the blood pressure values and motion sensor information for the predictable purpose of creating a patient profile useful in providing a personalized algorithm for determination of blood pressure. 

Claim(s) 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, Cang-Yi, et al. "Continuous blood pressure measurement system based on low cuff pressure approach." SICE Annual Conference 2007. IEEE, 2007 (Ding) in view of US 20130060152 to Baron (Baron) and US20170119263 to Hill (Hill) and van Popele, Nicole M., et al. "Arterial stiffness as underlying mechanism of disagreement between an oscillometric blood pressure monitor and a sphygmomanometer." Hypertension 36.4 (2000): 484-488 (van Popele) as applied to Claim(s) 1-6, 8, 9, 11, 12 and 18-20 above, in further view of  US 5895359 to Peel (Peel), US 20080108884 to Kiani (Kiani) and US 20040201471 to Primm et al. (Primm). 

In regards to Claims 15 and 16, Ding modified teaches the essential feature of the claimed invention, except for sensing whether the band is worn on the human body the sensors or an additional sensor; and prohibiting operation of the pressure actuator when the band is not worn on the human body, or recording values indicating times that the band is or is not worn on the human body in a local storage or transmitting the values over an electronic network for remote storage (Claim 15) and  detecting if the band is worn on a part of the human body that is not the predetermined part of the human body; and generating an alert if the band is worn on the part of the human body that is not the predetermined part of the human body (Claim 16).  

Peel teaches control of blood pressure monitors by aborting measurements and providing alarms when error conditions are present for the purpose of obtaining an accurate blood pressure measurement (see entire document, for example Figs 5A, B, 9A, 10A and 12A-C, and col. 20, ll.7 - col. 21, ll.18). Similarly, Kiani also provides for displays for alarms, alarm suspend, sensor off or no sensor …connectivity messages and menus for the purpose of obtaining accurate patient monitoring  (see entire document, for example Fig. 3 and para. 0028). Also, similarly, Primm provides for alert profiles which act on changes to sensor values in the data management system, such as motion detection for the purpose of obtaining accurate patient monitoring (see entire document, for example para. 0101). 

It would be obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ding modified by providing aborting measurements and providing alarms when the sensors are off, improperly positioned from sensing whether the band is worn on the human body the sensors or an additional sensor; and prohibiting operation of the pressure actuator when the band is not worn on the human body, or recording values indicating times that the band is or is not worn on the human body in a local storage or transmitting the values over an electronic network for remote storage; and  detecting if the band is worn on a part of the human body that is not the predetermined part of the human body; and generating an alert if the band is worn on the part of the human body that is not the predetermined part of the human body taught by Peel and Kiani for the predictable purpose of obtaining accurate patient monitoring.  

In regards to Claim 17, Primm teaches the operations further comprise detecting the band worn on the part of the human body that is not the predetermined part of the human body based on generating a profile using a motion sensor of the system and comparing a measured value to the profile (see entire document, for example para. 0101).

It would be obvious to one of ordinary skill in the art at the time the invention was filed to further modify Ding modified by detecting the band worn on the part of the human body that is not the predetermined part of the human body based on generating a profile using a motion sensor of the system and comparing a measured value to the profile taught by Primm for the predictable purpose of obtaining accurate patient monitoring.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791